DETAILED ACTION
Response to Amendment
This Office Action has been issued in response to amendment filed 12/16/2020.
Claim Status
Claims 18, 19, 20, 22, 23, 24, 25, 26, 28, 29, 31, 32, 33, and 34 have been amended. Claims 21, 27, and 30 remain pending and are ready for examination. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for the examiner’s amendment was given in a telephone interview with Ryan W. Smith (Reg. No. 62, 257) on 1/6/2021.
	With respect to the claims as filed 12/16/2020,
	Please amend claims 18, 22, 31, and 33.
	18. (Currently Amended) A manufacturing management device, which is applied to a production line configured by installing multiple production devices each including a component mounter configured to mount an electronic component on a circuit board in a conveyance direction of the circuit board, comprising: processing circuitry configured to determine whether maintenance is necessary on any of the multiple production devices during production by the production line; stop loading circuit boards, at a predetermined time, onto a reference device among the multiple production devices when it is determined that the maintenance is necessary, the reference device being positioned upstream in the production line from a maintenance target device having a cause for maintenance, wherein a stop permissible time is defined as a time during which a production process can be stopped with the circuit board being held in the maintenance target device, and the stop permissible time is obtained by deducting an elapsed time and a scheduled production time from a  time limit, and permit conveyance of the circuit board loaded on the reference device at a time, when loading of the circuit board onto the reference device is stopped in a case where a maintenance level is lower than a preset threshold and the stop permissible time is shorter than a required time for the maintenance. 
	22. (Currently Amended) The manufacturing management device of claim 18, wherein the reference device is the production device in which the time limit is set from a time when the circuit board is unloaded to a time until the circuit board passes through component mounters positioned downstream in the production line.
	31. (Currently Amended) The manufacturing management device of claim 18, wherein the component mounter of at least one of the production devices further includes: a board conveyance device configured to convey the circuit board; a component supply device configured to supply the electronic component, and a mounting head configured to pick up the electronic component supplied by the component supply device and to mount the electronic component on an upper surface of the circuit board; wherein the mounting head is allowed, by the manufacturing management device, to execute a regulated operation in parallel with the conveyance of the circuit board by the board conveyance device; and wherein the processing circuitry determines whether maintenance on the mounting head is necessary based on 
	33. (Currently Amended) The manufacturing management device of claim 18, 6Application No. 16/476,964 Reply to Office Action of September 16, 2020 wherein the production line includes a camera configured to perform an appearance inspection on the electronic component, as an inspection target, the electronic component being mounted on the circuit board by a component mounter upstream; and wherein the processing circuitry determines whether maintenance is necessary based on an appearance inspection result.
Relevant Art Cited by Examiner
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to Applicant’s disclosure. See MPEP 707.05(c).
Tomohito Nakada, JP2005267183A translation discloses the production period of the product are calculated based on the information of the database (page 3, line 48), if the stop time at that time is longer than the reference time, reschedule. Therefore, when an abnormality occurs in a production facility, the stop time due to the abnormality is immediately predicted from the past abnormality history, and if it is expected to stop more than the reference time due to the abnormality that occurred, immediately Since rescheduling is started, there is no delay in determining rescheduling and the work production schedule can be changed appropriately. (page 3 lines 28-33).
Keiji Hanada, JP2005167220A translation discloses calculating the total production time, which is the total of the mounting time and the type switching time (page 16 line 43)
Hidenori Ichimoto, JPH08126942A translation discloses calculating the operation rate of the production line, conventionally, the operation stop time of a plurality of production devices is simply summed to calculate the total operation stop time of the production line, and the total operation stop time and the production line the operation rate was calculated based on the total load time [0002].
Shiro Sugihara, JP5077446B2 translation discloses the detection means detects the total number of workpieces stored in each buffer device located between the production equipment and the bottleneck that are stopped due to a malfunction of the own equipment at the time of the stop. 
Allowable Subject Matter
Per the instant Office Action, Claims 18-34 are considered as allowable subject matter. The following is an Examiner’s statement of reasons for allowance:
The reasons for allowance of Claim 18 are that the prior art of record, including the reference(s) cited below, neither anticipates, not renders obvious the recited combination as a whole; including the limitation of “…wherein a stop permissible time is defined as a time during which a production process can be stopped with the circuit board being held in the maintenance target device, and the stop permissible time is obtained by deducting an elapsed time and a scheduled production time from a  time limit, and permit conveyance of the circuit board loaded on the reference device at a time, when loading of the circuit board onto the reference device is stopped in a case where a maintenance level is lower than a preset threshold and the stop permissible time is shorter than a required time for the maintenance.”
As dependent claims 19-34 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra. Support for the above noted limitations can be found in at least Figure 3 and as shown in paragraph [0072] of Applicant’s specification. 
The prior art made of record Suginishi (US-8442666-B2), NAGATANI (US-20180327191-A1), Okumura (US-5696689-A), FUKAO (US-20150301523-A1), Takagi (US-20010020194-A1), Asakawa (US-9696711-B2), Nonaka (US-7142939-B2), Kabeshita (US-7036213-B2), OYAMA (WO-2015121918-A1), Nakada (JP2005267183A), Hanada (JP2005167220A), Ichimoto (JPH08126942A), and Sugihara (JP5077446B2) neither anticipates nor render obvious the above-
Examiner notes that the prior art made of record discloses a scheduled production time and the stop permissible time is shorter than a required time for the maintenance. The prior art made of record does not teach the above-recited combination as a whole. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments filed on 12/16/2020 have been carefully and fully considered and are persuasive with respect to the claims as amended via Examiner’s Amendment, as they are now commensurate with the scope of the amended claims. As noted supra the case is in condition for allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE T FOLLANSBEE whose telephone number is (571)272-0634.  The examiner can normally be reached on Monday - Friday 9:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO DEL MAR PEREZ-VELEZ can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/YVONNE TRANG FOLLANSBEE/Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117